Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-6 are currently under examination, wherein claims 3 and 4 have been amended in applicant’s amendment filed on August 9, 2022. 
Status of Previous Rejections
2.	The previous rejections of claims 3 and 4 under 35 U.S.C. 112(d) as stated in the Office action dated May 23rd, 2022 have been withdrawn in light of applicant’s amendment filed on August 9, 2022. The previous rejections of claims 1-6 on the ground of nonstatutory obviousness-type double patenting as stated in the Office action dated May 23rd, 2022 are maintained as follows. 
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,964,454 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-8 of U.S. Patent No. 10,964,454 B2 disclose a coil comprising a wire comprising a superconducting stabilization material which is the same or obvious from the claimed superconductivity stabilizing material as claimed. Claims 1-8 of U.S. Patent No. 10,964,454 B2 do not specify the half-softening temperature and Vickers hardness as claimed. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed superconductivity stabilizing material and the superconducting stabilization material disclosed by claims 1-8 of U.S. Patent No. 10,964,454 B2 are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, therefore a prima facie case of obviousness exists. The same half-softening temperature and Vickers hardness as claimed would be expected with the claimed superconductivity stabilizing material and the superconducting stabilization material disclosed by claims 1-8 of U.S. Patent No. 10,964,454 B2. 
Response to Arguments
4.	The applicant’s arguments filed on August 9, 2022 have been fully considered but they are not persuasive.	
The applicant argues that the processes of the instant invention and US (‘454 B2) are different. In response, the examiner notes that the application of MPEP 2112.01 [R-3] I does not require the processes are identical or substantially identical as long as the compositions or structures are identical or substantially identical, same properties would be expected by one of ordinary skill in the art. In the instant case, the composition and the RRR disclosed by claims 1-8 of U.S. Patent No. 10,964,454 B2 overlap the claimed ranges respectively. Therefore, the same Vickers hardness as claimed would be expected with the copper alloy of US (‘454 B2) if heat-treated at a similar temperature. The half-softening temperature of a material appears to be an intrinsic property of the material. The copper alloy of US (‘454 B2) having the same composition as the claimed copper alloy would also have the same half-softening temperature as the claimed copper alloy. Furthermore, the expected HV hardness of lower than 50 (e.g. 49 as shown in the Table 4 in the instant specification) of the copper alloy of US (‘454 B2) is close enough to the claimed lowest HV hardness of 55 that same results would be expected. A comparison of the alloy No. 69 of the instant invention in Table 3 having a HV of 59 and a RRR of 449 and the alloy No. 9 of the comparative examples in Table 4 having a HV of 48 and a RRR of 621 which is about 38% higher than 449 indicates that the heat treatment temperature is a design alternative that can be optimized to achieve a desired balance between HV and RRR. The double patenting as stated in the Office action dated May 23rd, 2022 is proper and therefore maintained herein. 





Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


9/16/2022